Citation Nr: 1514287	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-06 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for sleep apnea.

5.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for degenerative joint and disc disease of the lumbosacral spine.

6.  Entitlement to an initial compensable rating for migraine headaches.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Driever


INTRODUCTION

The Veteran served on active duty in the Army from November 1983 to July 1987 and from June to November 1991, including in the Southwest Asia Theater of Operations during the Persian Gulf War.  Between these two periods of service, and following the latter period, he also served in the Army National Guard.

This appeal to the Board of Veterans' Appeals (BVA/Board) is from an October 2012 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part, denied the Veteran's claims of entitlement to service connection for fibromyalgia, sleep apnea, and back and bilateral (left and right) knee conditions, but granted service connection for migraines and assigned a 0 percent (so noncompensable) initial rating for them.  The Veteran appealed the denials of service connection and for a higher initial rating for his headaches.


The Veteran testified in support of these claims during a videoconference hearing in September 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  Since, and for reasons that will become more evident below, the Board has recharacterized the claim for service connection for a back condition as first requiring consideration of whether there is new and material evidence to reopen this claim since it has been previously considered, denied, and not appealed.  The RO initially characterized this back claim as a petition to reopen in a notification letter dated in July 2012, but thereafter recharacterized it as a standard service-connection claim without first considering previous - final and binding - denials of this same claim.  Despite this fact, and based on the disposition of this claim, set forth below, the Veteran is not prejudiced by the Board's recharacterization of this claim as first requiring new and material evidence to reopen it.  See 38 C.F.R. § 20.1102 (2014).

VA processed this appeal partly electronically using Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, any future review of this Veteran's appeal should include consideration of these electronic records, as well as the records in the physical claims file.

In this decision, the Board is adjudicating the claims for service connection for left and right knee conditions and reopening the claim for service connection for degenerative joint and disc disease of the lumbosacral spine (i.e., back condition).  But rather than immediately reajudicating the back claim on its underlying merits, the Board instead is remanding this claim, also the claims for service connection for fibromyalgia, including as due to an undiagnosed illness, and for sleep apnea, as well as for an initial compensable rating for the migraine headaches, to the Agency of Original Jurisdiction (AOJ) since these claims require further development before being decided on appeal.  



FINDINGS OF FACT

1.  A right knee condition is not related to or the result of the Veteran's active military service. 

2.  A left knee condition is not related to or the result of his active military service. 

3.  In September 1987, the RO considered and denied his claim of entitlement to service connection for residuals of a back injury.

4.  He did not appeal that prior denial of this claim.

5.  Additional evidence since received, however, is not cumulative or redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating this claim for service connection for degenerative joint and disc disease of the lumbosacral spine.


CONCLUSIONS OF LAW

1.  A right knee condition was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 

2.  A left knee condition also was not incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 


3.  The September 1987 rating decision earlier considering and denying the claim for service connection for residuals of a back injury is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014). 

4.  But there is new and material evidence since that decision to reopen this claim for service connection for degenerative joint and disc disease of the lumbosacral spine.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Knees

A.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, also of the portion of the evidence the claimant is to provide versus the portion of the evidence VA will attempt to obtain on the claimant's behalf. 38 U.S.C.A. § 5103. 

As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  There is no such obligation if there is no reasonable possibility the assistance would help substantiate the claim.


Here, the Veteran does not assert that VA violated its duty to notify, including during the September 2013 hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 
493-94 (2010), that there are any outstanding records that VA should obtain on his behalf, or that he should be afforded another VA examination based on the inadequacy of the earlier examinations he underwent during the course of this appeal.  No further notice or assistance is thus required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  See also 38 C.F.R. § 20.1102.

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's physical and electronic files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, the Board's analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to this claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).  

B.  Analysis

These claims for service connection for right and left knee conditions are predicated on the notion that the Veteran developed these conditions because of physical activities in which he engaged during his active service, including while in Special Forces and as an Airborne Ranger and Green Beret.  According to his June 2013 written statement and September 2013 hearing testimony, in these capacities he parachuted in excess of 60 times, rappelled, participated in 5-mile runs and road marches, including a 120-mile one that took four and a half days, and carried an 80-pound rucksack, including while running, activities that were extremely hard on his knees.  

These assertions in this regard raise a claim for service connection on a direct basis, meaning the knee disabilities being claimed are directly attributable to his service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty).  

To establish entitlement on this basis, there must be competent and credible evidence of:  (1) current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The evidence satisfies the current disability and in-service incurrence elements, but not also the equally critical nexus element.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Specifically, as concerning the current disability element, reports of VA examinations in October 2012 and April 2013 and VA treatment records dated since 2012 include the following right and left knee diagnoses:  right knee strain; left posterior lateral tibial plateau fracture; left fibular head fracture; torn anterior cruciate ligament; partial tear and an impacted fracture of the left peripheral and lateral femoral condyle; torn left fibular collateral ligament; and fibromyalgia reportedly affecting multiple joints, including the knees (discussed separately in the remand section of this decision, below).  

As for the in-service incurrence element, service treatment records (STRs) confirm left knee complaints in March 1986 owing to running during physical training.  An examiner attributed these complaints to tendonitis of the patella tendon and, in July 1987, during a Chapter 5 examination, the Veteran again reported pain and stiffness in his left knee.  Although these records do not reflect that he injured his right knee in service, in conjunction with his service personnel records (SPRs), they nonetheless confirm he participated in jumps, as alleged, activity that might very well have been hard on both of his knees.  See 38 U.S.C.A. § 1154(a) (requiring that VA adjudicators give due consideration to the circumstances, conditions and hardships of a Veteran's service).

Since his discharge from service, the Veteran has sought treatment for multiple medical ailments and undergone VA examinations, but according to his treatment records and the VA examination reports he did not seek knee treatment until he was involved in a motorcycle accident in 2012, so not until an intervening ("intercurrent") injury.  Thereafter, doctors provided care and diagnosed the previously-noted knee conditions.  

VA examiners have addressed the Veteran's current knee disabilities, including in terms of their etiologies.  In October 2012, the first examiner was unable to evaluate the Veteran's knees as the Veteran was still in pain, having had the then recent motorcycle accident.  In April 2013, the second examiner ruled out a relationship between the Veteran's current right and left knee disabilities and his period of active service, including the documented in-service left knee complaints and physical training.  This examiner based his opinion that the knee disabilities were less likely than not related to the Veteran's service on the following findings:  (1) The Veteran reported a history of a motorcycle accident in August 2012, which resulted in fractures and torn ligaments in his left knee; (2) He also reported that his "left knee was good before [he] wrecked it"; (3) The condition the Veteran had in service (left patellar tendonitis), on March 27, 1986, was not evident on examination; (4) The examiner did not mention knee pathology, but rather recorded a normal examination with a normal profile and no knee defect, during the July 1987 examination; (5) On enlistment into the National Guard in December 1990 and on active duty examination in October 1991, the Veteran reported no knee complaints and the examiner found no knee or orthopedic pathology and a normal profile with no defects; and (6) The Veteran is at significant risk for the development of strains and degenerative changes on weightbearing joints given his years of excessive weight and smoking.

The Veteran's lay assertions are the only evidence linking his right and left knee disabilities to his active military service.  Although he is competent to report when he began experiencing knee pain and other lay-observable knee symptoms, because he has no special training or expertise in medicine, including as concerning the specific type of disorders being claimed, he is incompetent to relate etiologically a disorder manifested by these symptoms to his period of active military service.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Inasmuch as there is no competent and credible (so ultimately probative) evidence that the Veteran's current right and left knee disabilities are related to or the result of his active military service, the Board concludes that these disabilities were not incurred in or aggravated by his service.  The evidence in this case is not in relative equipoise; instead, the preponderance of the evidence is unfavorable, so the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107; see also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Back

The Veteran is alleging entitlement to service connection for residuals of a back injury sustained during his military service when, during a parachute jump, he landed in a deep ditch, hitting his neck and resulting in temporary paralysis.  He claims that, rather immediately after that incident, he began experiencing continuous back problems, which have persisted to this day and developed into degenerative disc disease.

The RO previously considered and denied this claim in a September 1987 rating decision - although then characterized more broadly as a claim of entitlement to service connection for residuals of a back injury.  The RO considered the Veteran's STRs, which confirm the back injury secondary to a parachute jump, but including test results showing no consequent back abnormalities, and there was not any underlying diagnosis referable to the back, either.  The RO resultantly determined that a chronic (meaning permanent) back disorder was not incurred in or aggravated by the Veteran's active military service because no residuals of a back injury were shown on subsequent examination.

The RO appropriately notified the Veteran of that decision and of his procedural and appellate rights, but he did not appeal it and the RO did not receive new and material evidence within one year of the decision.  See 38 C.F.R. § 3.156(b) (2014).  That September 1987 rating decision earlier considering and denying this claim therefore is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).  It also marks the "starting point" for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (The evidence considered in determining whether new and material evidence has been received is the evidence submitted since the last final and binding denial of the claim, on any basis, so irrespective of whether on the underlying merits or instead a prior petition to reopen the claim).

The Veteran attempted to reopen this claim by written statement received in June 2012.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to the claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


The Court has found that the post-VCAA version of 38 C.F.R. § 3.156(a) created a "low threshold", and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118. Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly-submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

Here, the additional evidence that has been associated with the claims file since the RO's September 1987 rating decision includes the Veteran's written statements and hearing testimony, post-service treatment records and VA examination reports, the last two of which show care for back complaints and low back diagnoses, including degenerative disc and joint disease.  So not only does he now have indication of relevant symptoms like chronic pain, etc., but also underlying diagnoses accounting for these symptoms.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

This additional evidence therefore is new, neither cumulative nor redundant of the evidence previously of record, but also material since, by itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate this claim - namely, the current disability element of a 
service-connection claim.  

Inasmuch as new and material evidence has been received, this claim may be reopened.  However, for the reasons explained in the remand section of this decision, it must be further developed before being decided on its underlying merits.  


ORDER

Service connection for a right knee condition is denied.

Service connection for a left knee condition also is denied.

However, since there is the required new and material evidence, the petition to reopen the claim of entitlement to service connection for degenerative joint and disc disease of the lumbosacral spine (back condition) is granted, albeit subject to the further development of this claim on remand.


REMAND

The Board sincerely regrets the additional delay that will result from remanding, rather than immediately deciding, the remaining claims for service connection for the degenerative joint and disc disease of the lumbosacral spine, but also for fibromyalgia, including as due to an undiagnosed illness, and sleep apnea, as well as for an initial compensable rating for the migraine headaches.  But this additional development is necessary to ensure the record is complete so the Veteran is afforded every possible consideration concerning these other claims.

During the course of this appeal, the RO assisted the Veteran in developing these claims, in part, by affording him VA examinations, during which examiners addressed the etiology of his back disorder and fibromyalgia and the severity of his headaches.  The reports of these examinations are inadequate to decide these claims, however.  

With regards to the Veteran's claimed back disorder, the examiner failed to mention and consider all pertinent STRs and, in offering an opinion on etiology, did not contemplate the Veteran assertions of continuous back pain since his service.  There is evidence in the claims file supporting this assertion, including the claim earlier filed in 1987 alleging back problems even then (though no examination was offered in support thereof), and VA treatment records mentioning chronic back pain almost a decade before the Veteran filed this claim.  

With regards to the additionally-claimed fibromyalgia, the examiner did not provide sufficient findings to decide this claim on a presumptive basis, as purportedly the result of the Veteran's service during the Persian Gulf War.  Indeed, when the Veteran's representative contacted the Veteran's VA physician's assistant for elaboration on the matter, she indicated that she did not have sufficient information to offer a conclusion on the question of whether the fibromyalgia being claimed is a result or consequence of Persian Gulf War service without resorting to mere speculation.  She therefore advised the Veteran to undergo a Persian Gulf War protocol examination.  

With regards to the Veteran's headaches, the examiner acknowledged prostrating headaches, but based on the Veteran's reported history noted they occurred less than once every 2 months.  The Veteran, however, since has asserted that he is experiencing more frequent (once or twice monthly) and severe headaches, and that they affect him economically.  This reported worsening necessitates another VA examination reassessing the severity of this service-connected disability.


In claiming an economic impact owing to his headaches, the Veteran has elaborated that he was fired from former jobs because of this service-connected disability.  See hearing transcript at 12-13.  He also asserts these headaches have caused him to miss substantial time from work (even when working).  He has not, however, submitted any information from his employers, former or current, tending to substantiate these allegations. 

In addition, the RO did not afford the Veteran a VA examination in response to his sleep apnea claim.  He alleges that a doctor told him he had developed this disorder from being overweight, a condition with which he began struggling with during his active military service.  The STRs not only confirm he had weight struggles and obesity, for which he was being monitored, but also show, on Chapter 5 examination, he reported a history of sleepwalking (as a child) and sleeping difficulties.  An opinion addressing the etiology of his sleep apnea therefore is needed.

Finally, during a VA treatment visit in May 2005, the Veteran mentioned that, in the past, he had seen a private doctor for pain affecting multiple areas of his body, including his back.  But there are no records of any private treatment, for his back or otherwise, in the claims file.  That also perhaps was a reference to his additional claim for fibromyalgia (since it is multiple-joint pain).

Accordingly, these claims are remanded for the following additional development and consideration:

1.  After obtaining any necessary authorization, secure and associate with the claims file all outstanding records of treatment for the Veteran's back condition and fibromyalgia, particularly any dated between 1987 and 2004, including from the private doctor the Veteran mentioned during a VA treatment visit in May 2005.


2.  Notify the Veteran that it is his responsibility to submit information from his employers, former and current, substantiating his assertion that his headaches have resulted in him being fired from prior jobs and/or missing substantial time from work.

3.  After completing the above, afford the Veteran another VA compensation examination by an appropriate clinician in response to the back and fibromyalgia claims.  Transfer the claims file to the examiner for review and consideration of the pertinent history and ask that he or she confirm in writing that the review included all relevant evidence in the claims file, including a complete copy of this decision and remand.  Advise him or her to perform all necessary diagnostic testing and evaluation and then proceed with the following instructions. 

(a) Record in detail the Veteran's history of back symptoms, particularly between the time of his discharge from service in 1987 until 2004, and parachuting and training activities that he cites as the source or cause of his current disability.

(b) Pay particular attention to the STRs, which include:  documentation of parachuting and strenuous training; a November 1986 back injury while parachuting; continued thoracic and lumbar spine pain 10 days later (aggravation from physical training); continued pain in December 1986 with an occasional inability to move the right leg and chest pain down to the left side of the abdomen; a July 1987 report of recurrent back pain and an examiner's notation of radiating low back pain, chest pain since the back injury and numbness and burning in the legs.

(c) Also acknowledge documents of record showing the Veteran filed a claim for a back disability in July 1987 (so an earlier claim) and that, beginning in 2004, clinicians noted a history of chronic back pain and also noted continued complaints of pain in, or radiating to, the thoracic spine/chest areas and leg numbness.   

(d) Diagnose all back disorders determined to exist.

(e) Accepting as competent the Veteran's reported history of lay-observable back symptoms such as chronic pain, etc., provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any diagnosed back disorder is related or attributable to the Veteran's service, including especially the documented back injury sustained during his service and/or his training and parachuting activities. 

(f) Identify all areas of the Veteran's body affected by fibromyalgia, rather than a known disease entity. 


(g) Acknowledging the Veteran's service in the Southwest Asia Theater of Operations during the Persian Gulf War, indicate whether symptoms of the fibromyalgia represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Persian Gulf War service or a medically unexplained chronic multi-symptom illness, which is defined by a cluster of signs or symptoms.

h) If the symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multi-symptom illness, also describe the extent to which the illness has manifested. 

i) Provide explanatory rationale for all opinions expressed and conclusions reached, citing the evidence leading to the conclusions.

(j) If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.


4.  Also afford the Veteran a VA compensation examination in support of his sleep apnea claim.  Transfer the claims file to the examiner for review and consideration of the pertinent history and ask that he or she confirm in writing that the review included all relevant evidence in the claims file.  Advise him or her to perform all necessary diagnostic testing and evaluation and then proceed with the following instructions. 

(a) Record in detail the Veteran's history of sleeping difficulties.  

(b) Pay particular attention to the service treatment records, which include the following documentation: a 1985 Body Fat Composition Records showing the Veteran was overweight; an undated treatment record referring to him as obese; and a July 1987 reported history of sleeping difficulties and examiner's notation of "Sleeping - usually associated with back pain - ".

(c)  Accepting as competent the Veteran's reported history of lay-observable sleeping difficulties, provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that his obstructive sleep apnea is related or attributable to the Veteran's service, including the documented weight gain and/or obesity. 

(d) Provide explanatory rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.

(e) If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

5.  As well, afford the Veteran a VA compensation examination in support of his claim for an initial compensable evaluation for his headaches.  Transfer the claims file to the examiner for review and consideration of the pertinent history and ask that he or she confirm in writing that the review included all relevant evidence in the claims file.  Advise him or her to perform all necessary diagnostic testing and evaluation and then proceed with the following instructions. 

(a) Record in detail the Veteran's history of headaches, including their frequency (the number of prostrating attacks monthly) and severity (whether they render the Veteran bedridden and/or interfere with his employability).    

(b) Paying particular attention to treatment records dated during the course of this appeal (since 2012) and any employment information the Veteran submits in response to the above instructions, indicate how often the prostrating attacks occur, their duration, and whether they cause severe economic inadaptability.  

(c) Provide explanatory rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.

(d) If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

6.  Review the examination reports to ensure they comply with the instructions and respond to the questions asked.  If any does not, return it to the examiner for correction and all necessary additional information. 

7.  Then readjudicate these claims in light of this and all other additional evidence in the physical and electronic claims file, including that submitted or associated with the record since May 2013.  If any claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


